Exhibit 10.33

 

July 15, 2009

 

Jesse V. Crews

[Address]

 

Dear Jesse:

 

On behalf of Willis Lease Finance Corporation (the “Company”), I am pleased to
provide you with the following offer to join our Company and become part of our
senior management team:

 

Title:

 

Executive Vice President- Chief Operating Officer

 

 

 

Base Salary:

 

Your base salary will be $350,000 per year, less payroll deductions and required
withholdings. You will be paid semi-monthly. Your salary, along with those of
other executive officers of WLFC, will be reviewed by the Compensation Committee
of the Board of Directors on an annual basis.

 

 

 

Incentive

 

 

Compensation:

 

The 2009 Bonus Plan (the “Plan”) is designed to provide a bonus equal to a
targeted percentage of your base salary. Your participation will be prorated
based on the number of weeks you are employed from your actual start date
through December 31, 2009. Your target bonus percentage will be equal to 50% of
your base salary.

 

 

 

 

 

The Plan is based upon the Company achieving certain performance targets, which
may change from year-to-year. The 2009 Bonus Plan is based on the achievement of
a return on equity of 10.5%. Assuming the Company achieves this target, a bonus
pool will be created to be divided up among all participants. The size of each
participant’s share of the bonus pool is based on their base salary times their
target bonus percentage as a percentage of the product of all participants’ base
salaries times their target bonus percentages. We would be happy to discuss the
2009 Bonus Plan with you in greater detail.

 

--------------------------------------------------------------------------------


 

 

 

You will also be eligible to receive an additional discretionary bonus of up to
50% of your base salary as determined by the Compensation Committee of the Board
based on the recommendation of the CEO.

 

 

 

Restricted Stock

 

 

Grant:

 

Subject to the terms and conditions of the 2007 Stock Incentive Plan within 30
days of your start date you will be granted 10,000 restricted shares of Company
common stock.  One-fourth of these shares will vest and in equal increments on
each one-year anniversary of the grant date through the fourth anniversary,
provided that you are employed by the Company on each such anniversary date.  
In addition, you will be eligible to participate in the Company’s ongoing equity
compensation plan, which could result in annual awards of additional restricted
shares based upon Company and individual performance.

 

 

 

Benefits:

 

You will be entitled to participate in such employment benefits as are generally
available to senior managers of the Company (provided, of course, that you meet
the standard eligibility requirements, as applicable), including:

 

 

 

 

 

a)                                      Vacation.  Four weeks vacation on an
annual basis pro-rated for 2009 based on your start date.

 

 

 

 

 

b)                                     Company Medical, Dental and Vision
Plans.  The cost of these plans varies slightly based upon whether you select
the HMO or PPO.

 

 

 

 

 

c)                                      401(k) Plan.  The Company has a
401(k) plan that permits a wide variety of investment selections and allows you
to administer your account via the Internet or over the phone 24 hours per day. 
The employee’s first 8% of deferrals is matched on a 50% basis.

 

 

 

 

 

e)                                      Employee Stock Purchase Plan.  This Plan
is designed to provide employees an opportunity to purchase shares of Company
common stock every 6 months at a 15% discount from the market value of the
stock.  An employee may commit from 1 — 10% of his/her base salary via payroll
deductions and may purchase a maximum of 500 shares each 6-month period.

 

2

--------------------------------------------------------------------------------


 

 

 

f)                                        Short-Term Disability.  Provides 60%
of the employee’s salary up to a maximum payment of $3,500 per week for 18
weeks.

 

 

 

 

 

g)                                     Long-Term Disability.   Provides 60% of
the employee’s salary up to a maximum benefit of $15,000 per month while you
continue to be disabled, until age 65.

 

 

 

 

 

h)                                     Group Life Plan.  Plan provides coverage
of 1x earnings up to $550,000.  Employees have the option to purchase additional
life insurance via the Supplemental Life Insurance Option.

 

 

 

 

 

i)                                         Travel Accident Insurance.   Pays a
death benefit of $1 million for both business and personal travel.

 

 

 

 

 

j)                                         Employee Assistance Plan. 
Confidential counseling service for employees and dependents.

 

 

 

Start Date:

 

On or about July 29, 2009.  We will work with you to be as flexible as possible
with respect to your start date.

 

This offer is subject to the approval of the Company’s Board of Directors, which
is expected to be obtained on or about July 20, 2009.

 

For purposes of federal immigration law, you will be required to provide
documentary evidence of your identity and eligibility for employment in the
United States.  Such documentation must be provided to us within three business
days of your start date.

 

Your employment with the Company will be “at will” and not for a specified
term.  This means that the Company may terminate your employment at any time and
you may terminate your employment at any time with or without cause, for any
reason or for no reason, with or without notice.  Any contrary representations
or agreements which may have been made to you are superseded by this offer
letter.  Although your job duties, title, compensation and benefits, as well as
the Company’s personnel policies and procedures, may change from time to time,
the “at will” nature of your employment only may be changed in an express
written agreement signed by you and a duly Company authorized officer.

 

By signing this offer letter, you represent and warrant that (i) you are not a
party to any employment agreement or other contract or arrangement that
prohibits or restricts, in any way, your full-time employment with WLFC,
(ii) you will not disclose any trade secrets

 

3

--------------------------------------------------------------------------------


 

or confidential information of any third party to the Company, and (iii) you do
not know of any conflict that would restrict your employment with WLFC.

 

I look forward to hearing from you soon.  Please feel free to call if you have
any questions.

 

To indicate your acceptance of our offer, please sign and date the enclosed copy
of this letter in the space provided and return it to me.

 

Sincerely,

 

 

 

/s/ Thomas C. Nord

 

Thomas C. Nord

 

Senior Vice President

 

 

 

I ACCEPT THE ABOVE OFFER:

 

July 15, 2009

 

 

 

 

 

/s/ Jesse V. Crews

 

Jesse V. Crews

 

 

 

 

 

CC: Charles F. Willis

 

 

4

--------------------------------------------------------------------------------